Citation Nr: 1043257	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  05-27 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right wrist fracture.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to 
September 1983 and from June 1984 to October 1984.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the RO.  

In November 2008, the Board first remanded the case to the RO for 
additional development of the record.  

The Board issued a decision and remanded the case to the RO via 
the Appeals Management Center (AMC), in Washington, DC for 
additional development of the record in August 2009.  

The issue of an increased evaluation for the service-connected 
residuals of a right wrist fracture is being remanded to the RO 
via the AMC.  



VACATUR

On August 10, 2009, the Board issued a decision that denied the 
claim for a schedular rating in excess of 10 percent for the 
service-connected residuals of the right wrist fracture and 
remanded the matter of an increased rating higher than 10 percent 
on extraschedular basis to the RO for addition procedural 
development and action.  

When the case was returned to the Board, it was learned for the 
first time that, in a rating decision dated in April 2008, the RO 
had assigned an increased rating of 20 percent for the service-
connected right wrist fracture residuals, effective on May 1, 
2008.  

The RO also assigned a 100 percent schedular rating for the 
service-connected disability, effective on April 1, 2007 and 
running through April 2008.  

 In addition, the Board learned for the first time that, in a 
December 10, 2009 rating decision, the RO had found on the basis 
of clear and unmistakable error that a temporary total rating 
based on the need for convalescence should have been assigned for 
the period, beginning on April 1, 2007 through April 2008, 
following the performance of surgery for the service-connected 
fracture residuals of the right scaphoid performed in March 2007.  

In addition, while the appeal was still pending, the Board 
learned for the first time that, in a rating decision dated in 
July 2010, the RO had reduced the rating of 20 percent to 10 
percent for the service-connected residuals, fracture, right 
scaphoid, effective from October 1, 2010.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

In light of the obvious procedural improprieties in this case, 
the Board must vacate its earlier decision of August 10, 2009 for 
due process reasons and must take corrective action to void, ab 
initio, any other rating action that might be adverse to the 
Veteran.  

Accordingly, in order to prevent any prejudice to the Veteran, 
the Board hereby vacates its decision of August 10, 2009 and 
remands any matter remaining on appeal in connection with the 
claim for an increased rating for the service-connected 
postoperative residuals of the right wrist fracture for a de novo  
review and procedural clarification.  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court).  This vacatur is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).  
	


REMAND

The Board in this action seeks clarification from the RO as to 
the status of the Veteran's claim for increase beginning with 
initial certification on appeal from the February 2004 rating 
action.  

This should include addressing whether an increased rating of 20 
or higher was initially assignable for the period of the appeal 
prior to the surgery undertaken in March 2007.  

Then, for the period beginning on May 1, 2008, the RO must 
readjudicate the claim for increase on a de novo basis.  

Accordingly, the Veteran's claim for increase is REMANDED to the 
RO for the following action: 

1.  After assembling a complete and 
comprehensive evidentiary record referable 
to the pending claim for increase, the RO 
should take all action necessary to void 
any rating decision taken during the course 
of the appeal that was adverse or 
prejudicial to interests of the Veteran .  
The RO in this regard must decide whether 
an increased rating of 20 percent rating or 
higher is assignable for the period prior 
to the performance of the right wrist 
surgery in March 2007.  

Then, the RO should readjudicate the claim 
for increase in light of all evidence of 
record for the period after the assignment 
of the temporary total rating based on 
convalescence, beginning on May 1, 2008   

2.  Then, the RO should take appropriate 
steps to contact the Veteran in order to 
notify him about all corrective action 
taken for the entire period of this appeal.  
He should be notified in this regard that 
he may submit additional evidence to 
support his still pending claim for 
increase.  

3.  Following completion of any other 
development warranted by the Veteran's 
response, the RO should once again 
readjudicate the claim for an increased 
rating for the service-connected residuals 
of a right wrist fracture in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be provided with a fully responsive 
Supplemental Statement of the Case (SSOC) 
that includes notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal since the date 
the claim was filed.  They should be 
afforded a reasonable opportunity for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  


 Department of Veterans Affairs


